DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-31 are pending.  Claims 1-22 and 31 are rejected herein.  Claims 23-30 are indicated as containing allowable subject matter.  This is a First Action on the Merits.
Specification
The title of the invention is not aimed at the inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:  METHOD AND APPARATUS FOR THE INSPECTION OF A PAPER WEB WOUND ON A BOBBIN
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-8, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEYMOUR et al. (US Pub. 2005/0115575) in view of NORMAN et al. (US Pub. 2005/0087202).
Regarding claim 1:  SEYMOUR discloses:  An apparatus adapted to examine a paper web (FIG. 1), the apparatus comprising: a rotatable first bobbin (150) configured to accept a paper web (200), the paper web having transverse bands (225, 250 in FIG. 2) spaced apart along a length thereof (FIG. 2); a rotatable second bobbin (300) arranged to receive the paper web from the first bobbin with a paper web path defined between the first and second bobbins (FIG. 1); and a first testing device (550) disposed along the paper web path.
SEYMOUR does not disclose that the first testing device is arranged to nondestructively measure a diffusivity of one of the transverse bands of the paper web, although para. 20 does state that “many other testing devices, in varying numbers, types, and/or combinations, may be provided and configured to nondestructively examine the paper web 200 between the first and second bobbins”.
NORMAN however does explicitly teach a diffusivity sensor (100, 300 in FIG. 1; para. 19) for testing cigarette paper (abstract) wound on a bobbin (350).
One skilled in the art at the time the application was effectively filed would be motivated to use the diffusivity testing of NORMAN as one of the “other testing devices” of SEYMOUR because it is capable of expeditiously determining the diffusivity of the paper (para. 8 of NORMAN) and can applied in automated and high speed processes to 
Regarding claim 2:  SEYMOUR discloses: a second testing device (600 in FIG. 1) disposed along the paper web path (FIG. 1) and arranged to nondestructively measure a porosity of one of the transverse bands (para. 20).
Regarding claim 3:  SEYMOUR discloses:  the second testing device is spaced apart along the paper web path from the first testing device (FIG. 2) by a distance corresponding to a distance between transverse bands of the paper web such that when one of the transverse bands is in registration with the first testing device another one of the transverse bands is in registration with the second testing device (FIG. 2 shows the bands along the strip as it passes through the sensors and shows that each sensor is in registration with a different band. Para. 45.).
Regarding claim 4:  SEYMOUR discloses:  a pattern detection device (450) disposed along the paper web path prior to the first testing device (FIG. 1) and arranged to interact with the paper web to detect the transverse bands (para. 19).
Regarding claim 5:  SEYMOUR discloses:  the pattern detection device is in communication with the first testing device and is arranged to provide a signal thereto when one of the detected transverse bands is in registration with the first testing device (para. 48).
Regarding claim 6:  SEYMOUR discloses:  the pattern detection device is spaced apart along the paper web path from the first testing device by a distance corresponding to a distance between transverse bands of the paper web such that one of the transverse bands is in registration with the pattern detection device when another 
Regarding claim 7:  SEYMOUR discloses:  a drive system (350) arranged to rotate the second bobbin to wind the paper web about the second bobbin as the paper web is unwound from the first bobbin (para. 19).
Regarding claim 8:  SEYMOUR discloses:  the pattern detection device is in communication with the drive system and is arranged to provide a signal thereto to cease rotation of the second bobbin when one of the detected transverse bands is in registration with the first testing device (para. 48).
Regarding claim 11:  SEYMOUR discloses:  an optical imaging device (450) disposed along the paper web path and arranged to capture an image of the one of the transverse bands (para. 44).
Regarding claim 21:
SEYMOUR does not disclose that the first testing device is arranged to nondestructively measure a diffusivity of one of the transverse bands of the paper web, although para. 20 does state that “many other testing devices, in varying numbers, types, and/or combinations, may be provided and configured to nondestructively examine the paper web 200 between the first and second bobbins”.
NORMAN however does explicitly teach a diffusivity sensor (100, 300 in FIG. 1; para. 19) for testing cigarette paper (abstract) wound on a bobbin (350).
One skilled in the art at the time the application was effectively filed would be motivated to use the diffusivity testing of NORMAN as one of the “other testing devices” of SEYMOUR because it is capable of expeditiously determining the diffusivity of the paper (para. 8 of NORMAN) and can applied in automated and high speed processes to perform regular evaluations in a nondestructive manner (para. 8 of NORMAN) thus ensuring the quality of the manufactured article.
Claim(s) 9, 10, 13-15, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEYMOUR and NORMAN in view of BELCASTRO et al. (US Pub. 2005/0044948).
Regarding claims 9 and 10:  SEYMOUR does not state that the drive system is arranged to rotate the first bobbin to wind the paper web about the first bobbin as the paper web is unwound from the second bobbin.
BELCASTRO however does teach a system with two bobbins/spindles (30, 40 in FIG. 1) wherein each has a servo motor (32, 42) and the system has a permeability inspection device (70) for measuring paper webs used in the manufacture of cigarettes 
One skilled in the art at the time the application was effectively filed would be motivated to use the two servo motors of BELCASTRO to control the bobbins of SEYMOUR so that complete control of the motion of the paper web can be achieved ensuring that tension is maintained and measurements are carried out accurately.
Regarding claim 13:  SEYMOUR does not disclose that the first testing device is arranged to nondestructively measure a diffusivity of one of the transverse bands of the paper web, although para. 20 does state that “many other testing devices, in varying numbers, types, and/or combinations, may be provided and configured to nondestructively examine the paper web 200 between the first and second bobbins”.
NORMAN however does explicitly teach a diffusivity sensor (100, 300 in FIG. 1; para. 19) for testing cigarette paper (abstract) wound on a bobbin (350).
One skilled in the art at the time the application was effectively filed would be motivated to use the diffusivity testing of NORMAN as one of the “other testing devices” of SEYMOUR because it is capable of expeditiously determining the diffusivity of the paper (para. 8 of NORMAN) and can applied in automated and high speed processes to perform regular evaluations in a nondestructive manner (para. 8 of NORMAN) thus ensuring the quality of the manufactured article.
Regarding claim 14:
Regarding claim 15:  SEYMOUR discloses:  the second testing device is spaced apart along the paper web path from the first testing device (FIG. 2) by a distance corresponding to a distance between transverse bands of the paper web such that when one of the transverse bands is in registration with the first testing device another one of the transverse bands is in registration with the second testing device (FIG. 2 shows the bands along the strip as it passes through the sensors and shows that each sensor is in registration with a different band. Para. 45.).
Regarding claim 31:  SYMOUR discloses:   advancing the paper web includes rotating the second bobbin (300) with a first motor (355) to wind the paper web about the second bobbin and to unwind the paper web from the first bobbin (para. 40).
SEYMOUR does not disclose applying tension to the paper web with a second motor engaged with the first bobbin (150), the second motor configured to rotate the first bobbin to wind the paper web about the first bobbin.
BELCASTRO however does teach a system with two bobbins/spindles (30, 40 in FIG. 1) wherein each has a servo motor (32, 42) and the system has a permeability inspection device (70) for measuring paper webs used in the manufacture of cigarettes (abstract).  Since 32 and 42 they are each servo motors they are reversible.
One skilled in the art at the time the application was effectively filed would be motivated to use the two servo motors of BELCASTRO to control the bobbins of SEYMOUR so that complete control of the motion of the paper web can be achieved ensuring that tension is maintained and measurements are carried out accurately.
Claim(s) 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEYMOUR in view of BELCASTRO.
Regarding claim 12:  SEYMOUR discloses:  An apparatus adapted to examine a paper web (FIGS. 1 and 2), the apparatus comprising: a rotatable first bobbin (150) configured to accept a paper web (200), the paper web having transverse bands (225, 250 in FIG. 2) spaced apart along a length thereof (FIG. 2); a rotatable second bobbin (300) arranged to receive the paper web from the first bobbin with a paper web path defined between the first and second bobbins (FIG. 1); a first testing device (550) disposed along the paper web path (FIG. 1) and arranged to nondestructively measure a property (basis weight) of one of the transverse bands of the paper web (para. 20); and a drive system (350) and a second motor (355) arranged to rotate the second bobbin (300).
SEYMOUR does not disclose a motor attached to the first bobbin.
BELCASTRO however does teach a system with two bobbins/spindles (30, 40 in FIG. 1) wherein each has a servo motor (32, 42) and the system has a permeability inspection device (70) for measuring paper webs used in the manufacture of cigarettes (abstract).  Since 32 and 42 they are each servo motors they are reversible.
One skilled in the art at the time the application was effectively filed would be motivated to use the two servo motors of BELCASTRO to control the bobbins of SEYMOUR so that complete control of the motion of the paper web can be achieved ensuring that tension is maintained and measurements are carried out accurately.
Regarding claim 16:
Regarding claim 17:  SEYMOUR discloses:  the pattern detection device is in communication with the first testing device and is arranged to provide a signal thereto when one of the detected transverse bands is in registration with the first testing device (para. 48).
Regarding claim 18:  SEYMOUR discloses:  the pattern detection device is spaced apart along the paper web path from the first testing device by a distance corresponding to a distance between transverse bands of the paper web such that one of the transverse bands is in registration with the pattern detection device when another of the detected transverse bands is in registration with the first testing device (FIG. 2 shows the bands along the strip as it passes through the sensors and shows that each sensor is in registration with a different band. Para. 45.).
Regarding claim 19:  SEYMOUR discloses:  the pattern detection device is in communication with the drive system and is arranged to provide a signal thereto to cease rotation of the second bobbin when one of the detected transverse bands is in registration with the first testing device (para. 48).
Regarding claim 20:  SEYMOUR discloses:  an optical imaging device (450) disposed along the paper web path and arranged to capture an image of the one of the transverse bands (para. 44).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEYMOUR in view of NORMAN and DENUELL (US Pat. 6,725,123).
Regarding claim 22:  SEYMOUR discloses:  advancing the paper web such that a second band adjacent the first band is in registration with the first testing device (para. 
SEYMOUR does not disclose that the first testing device is arranged to nondestructively measure a diffusivity of one of the transverse bands of the paper web, although para. 20 does state that “many other testing devices, in varying numbers, types, and/or combinations, may be provided and configured to nondestructively examine the paper web 200 between the first and second bobbins”.
NORMAN however does explicitly teach a diffusivity sensor (100, 300 in FIG. 1; para. 19) for testing cigarette paper (abstract) wound on a bobbin (350).
One skilled in the art at the time the application was effectively filed would be motivated to use the diffusivity testing of NORMAN as one of the “other testing devices” of SEYMOUR because it is capable of expeditiously determining the diffusivity of the paper (para. 8 of NORMAN) and can applied in automated and high speed processes to perform regular evaluations in a nondestructive manner (para. 8 of NORMAN) thus ensuring the quality of the manufactured article.
SEYMOUR discloses performing measurements (para. 20, 45) but does not explicitly state the step of identifying that the first band is out of specification.
DENUELL however does explicitly teach identifying defects (col. 4 lines 1-46) in a material strip (3 in FIG. 1) which is wound on a bobbin (7 in FIG. 2) and undergoes testing by a sensor (1a in FIG. 1).
One skilled in the art at the time the application was effectively filed would be motivated to use the detection of defects of DENUELL, which is identifying if a band is out of specification, in the device of SEYMOUR as modified by NORMAN so that a user .
Allowable Subject Matter
Claim(s) 23-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claim 23 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of a method wherein the paper web is retracted from the second bobbin to the first bobbin such that a third band adjacent the first band is in registration with the testing device and testing the third band, in combination with the other limitations of claims 21-23.  This is significant because it allows the device to set boundaries on where the web is out of specification and the method lends itself to automation.  The closest prior art has been discussed above.
Claims 24-30 are indicated as containing allowable subject matter due to their dependence on claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856